Citation Nr: 0714824	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial, compensable rating for status 
post removal of a sebaceous cyst on the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2001 rating decision in which the RO granted 
service connection and assigned an initial zero percent 
(noncompensable) rating for bilateral hearing loss, effective 
November 17, 2000.  In July 2002, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in November 2002, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2003.  This appeal also arises from a 
January 2003 rating decision denied service connection for 
tinnitus but granted service connection and assigned an 
initial, noncompensable rating for status post removal of a 
sebaceous cyst, effective July 16, 2002.  In April 2003, the 
NOD regarding the denial of service connection for tinnitus 
and the noncompensable rating assigned for residuals of 
status post removal of a sebaceous cyst was filed.  The SOC 
was issued in December 2005 and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2006.

In February 2005, the Board remanded these matters to the RO, 
via the Appeals Management Center (AMC), for further due 
process development. After accomplishing the action, the RO 
continued the denial of each claim (as reflected in the July 
2006 supplemental Statement of the Case (SSOC)), and returned 
the matters to the Board for further appellate consideration.

As the veteran has perfected an appeal as to the initial 
ratings assigned for bilateral hearing loss and for facial 
scar, the Board has characterized those issues in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

The Board's decision on the claim for service connection for 
tinnitus is set forth below, the claims for higher ratings 
for bilateral hearing loss and for status post removal of a 
sebaceous cyst on the face are addressed in the remand 
following the order; these matters are, again,  being 
remanded to the RO via AMC for further action.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim for service connection for tinnitus has 
been accomplished.

2.  The veteran's allegation of excessive noise exposure from 
gunfire during his active duty service is consistent with his 
military occupational specialty as rifleman, and hence, 
considered credible.  

3.  The opinion evidence on the question of whether the 
current tinnitus is medically related to in-service acoustic 
trauma is in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Considering the claim for service connection for tinnitus in 
light of the above, and in view of the Board's favorable 
disposition of the claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim has been accomplished.


II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran's DD Form 214 shows that the 
veteran's military occupational specialty was rifleman.  The 
service medical records show that on separation examination 
in July 1972, a diagnosis of high frequency hearing loss of 
the right ear was rendered.

On VA audiological examination in May 2001, the veteran 
reported that during service he was in the infantry and was 
at times next to 106 guns being fired.  He indicated that he 
used hearing protection which did not help because the guns 
were so loud.  He reported that he had difficulty hearing 
since service.  The examiner reviewed the claims file and 
concluded that it was as likely as not that the veteran had 
hearing loss which was caused by military noise exposure.  

By rating action in July 2001, service connection was granted 
for bilateral hearing loss on the basis of the May 2001 VA 
examination showing bilateral hearing loss for VA purposes 
and the medical opinion attributing the current hearing loss 
to military noise exposure.  

On VA examination in December 2002, the veteran reported that 
during two years of active duty his center of concentration 
was firing M79 rifles.  He reported both hearing loss and 
constant medium intensity high pitched ringing in the right 
ear when 106 Howitzer guns were discharged on the firing 
range.  He reported that he had ringing in the ears during 
service but it was noted that nothing was documented in his 
medical records.  The examiner noted that the veteran had 
occupational exposure to noise as a foreman on the job and as 
a hunter.  The veteran's post service occupation was not 
identified.  The examiner indicated that the claims file was 
reviewed and noted that the veteran had substantial hearing 
loss in the right ear at discharge from service.  It was 
indicated that there was no report of ringing at that time 
nor for over ten years following discharge, and that it was 
not at least as likely as not that the present claim of 
tinnitus is related to the service incident (emphasis added).  

In a January 2003 statement, Dr. Woods noted that private 
audiometric evaluation demonstrated a bilateral sensorineural 
hearing loss in the moderate to severe range in the high 
frequencies.  It was also indicted that the veteran 
complained of bilateral tinnitus.  

Based upon its review of the competent evidence of record, 
and affording the veteran the benefit of the doubt, the Board 
finds that the criteria for service connection for tinnitus 
are met.

Initially, the Board notes the veteran's contentions (in 
numerous statements, and through his reported history on VA 
examinations) that he experienced excessive noise exposure in 
service for gunfire and that he experienced tinnitus in 
service despite the use of some hearing protection.  Given 
that the veteran's DD-214 reflects a military occupational 
specialty as a rifleman and the opinion of the VA examiner in 
May 2001 that the veteran's bilateral hearing loss is due to 
noise exposure in service,  it is conceivable that the 
veteran had exposure to excessive loud noise due to proximity 
to the firing of weapons, as he has alleged.  Thus, the Board 
finds credible the veteran's assertions as to experiencing 
noise exposure during service.   See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).   

The record includes opposing opinions on the question of 
whether there exists a nexus between any such in-service 
noise exposure and current tinnitus.  In favor of the claim 
is the opinion of the May 2001 audiologist who stated that 
the current bilateral hearing loss is due to noise exposure 
during service.  By contrast, the December 2002 VA examiner 
indicated that the veteran had tinnitus but concluded that it 
was not related to service.  While the December 2002 opinion 
was provided by a physician-which generally would make the 
opinion more probative (persuasive)-on these facts, the 
medical opinion is, by no means, dispositive of the claim.  
It appears that the only basis for the opinion is that the 
evidence does not reflect tinnitus in service or for 10 years 
thereafter.  However, as the Board has determined that the 
veteran's assertions of in-service excessive noise exposure 
are credible, and there is no evidence of significant post 
service noise exposure, it does not appear that the fact that 
tinnitus is not documented earlier would have any significant 
bearing on the nexus question.  Given that, and noting that 
both opinions were based on evaluation of the veteran and 
consideration of his documented medical history and 
assertions, the Board finds that the opinion evidence is 
relatively evenly balanced on the question of whether current 
tinnitus is attributable to service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to include evidence 
addressed above, and resolving all reasonable doubt on the 
question of medical nexus in the appellant's favor, the Board 
finds that the criteria for service connection for tinnitus 
are met.  



ORDER

Service connection for tinnitus is granted.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that additional RO action on the claims for higher initial 
ratings for service-connected bilateral hearing loss and for 
status post removal of sebaceous cyst is warranted, even 
though such action will regrettably, further an appellate 
decision on these matters.  

The most recent VA audiological examination was conducted in 
May 2001 and the most recent VA scars examination was 
conducted in December 2002, both in conjunction with the 
claims for service connection.  

Evidence was added to the record after the May 2001 VA 
audiological examination that indicates that the veteran's 
hearing loss may have worsened.  In a January 2003 statement, 
Dr. Woods noted that private audiometric evaluation dated in 
November 2002, demonstrated a bilateral sensorineural hearing 
loss in the moderate to severe range in the high frequencies.  
Private medical records from University Otolaryngology 
Associates, dated in November and December 2002 show 
graphical displays of audiogram test results that have not 
been converted to an appropriate numerical form.  
Accordingly, this evidence requires translation by a 
certified specialist.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).

The Board is cognizant that the record reflects that the RO 
arranged for the veteran to undergo examinations in 
connection with his higher rating claims in July and December 
2006.  The RO noted that the veteran failed to report for 
those examinations.  While the claims file contains a copy of 
the examination request, it does not contain copies of the 
notice furnished to the veteran and his representative (by 
the pertinent VA medical facility) advising of the scheduled 
examination.  Hence, the record does not clearly indicate 
that the veteran received notice of the scheduled 
examinations or of the effect of his failure to report for 
those examinations. 

Accordingly, the RO should arrange for the veteran to undergo 
VA audiological evaluation and dermatology examination at an 
appropriate VA medical facility to obtain the medical 
information needed to properly evaluate each higher rating 
claim.  The veteran is hereby advised that failure to report 
to the scheduled evaluation and/or examination, without good 
cause, may result in a denial of the claim(s)(as 
consideration of the original claim(s) will be based on 
evidence already of record).  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled evaluation and/or examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the evaluation and/or 
examination sent to the veteran by the pertinent VA medical 
facility.

Prior to arranging for the requested evaluation and 
examination, the RO should also give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claims on appeal, explaining that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).   The RO should also invite the 
appellant to submit all pertinent evidence in his possession, 
and ensure that its notice to the appellant meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-particularly, as regards 
disability ratings and effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).   However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating each claim for a higher rating, the RO should 
consider whether "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly, as regards disability 
ratings and effective dates, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after the time period for the appellant's 
response has expired, the RO should 
arrange for the appellant to undergo 
audiological evaluation, by an 
audiologist, as well as a VA examination, 
by a physician, at an appropriate VA 
medical facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each individual 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, along with the complete 
rationale for any conclusion(s) reached, 
in a printed (typewritten) report.  

The audiological evaluation must include 
audiometry and speech discrimination 
testing.  

The dermatology examiner should comment 
on all signs and symptoms that are 
attributable to the veteran's service-
connected scar, including but not limited 
to the size of the specific scar or the 
size of the area affected (in square 
inches or centimeters).  The examiner 
must also note whether the scars are deep 
(i.e. associated with soft tissue damage) 
or superficial (i.e. not associated with 
soft tissue damage); and whether there is 
any tenderness on examination.  


4.  If the veteran fails to report to the 
scheduled evaluation and/or examination, 
the RO must obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the evaluation and/or 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
higher initial ratings for bilateral 
tinnitus and for status post removal of a 
sebaceous cyst on the face in light of 
all pertinent evidence and legal 
authority.  The RO specifically consider 
whether staged ratings of each 
disability, pursuant to Fenderson (cited 
to above), is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


